DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-28 in the reply filed on February 12, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, inhibiting, or alleviating does not reasonably provide enablement for prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and use the invention commensurate in scope with these claims.
Facts that should be considered in determining whether a specification is enabling, or if it would require an undue amount of experimentation to practice the invention include: (1) the quantity of experimentation necessary to practice the invention, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  See In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1403 (Fed. Cir. 1988).  The Federal Circuit has noted, however, that only those factors that are relevant based on the facts need to be addressed.  See Enzo Biochem. Inc. v. Calgene, Inc. 188 F.3d 1362, 1371, 52 USPQ2d 1129, 1135 (Fed. Cir 1999).  
Tanaka et al (US Patent Number 7,253,333) set forth that cancer has a multi-gene etiology, and largely dependent on environmental factors.  Thus, it is impossible to prevent a disease by controlling a single factor.  (See paragraph 2).
Keogh et al (US Publication 2006/0094649) set forth an overview of current cancer vaccine approaches, and the difficulties associated with each one.  (See Table 1).
Langer (American Journal of Obstetrics & Gynecology  Vol. 218, No. 6, pp 581-589, 2018) set forth that “people identified as high risk  to develop type 2 diabetes may delay progression by 30-70% with lifestyle interventions and pharmacological agents.”  (See abstract).  Stated simply, delayed progression is not equivalent to prevention.  
difficult to prevent.”  (Emphasis added; See abstract)
Given the lack of guidance, lack of working examples, and the unpredictable nature of the invention, one of skill in the art would be forced into excessive experimentation in order to practice the instantly claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 21 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al.
	The claims are drawn to a method of treating, preventing, or alleviating one or more selected from the group consisting of an inflammatory disease, a metabolic disease, and cancer, comprising administering to a subject in need thereof a composition comprising an effective amount of a Streptococcus pyogenes culture broth or a protein isolated from the culture broth.
	Kumagai et al (US Patent Number 5,559,211) disclose of a protein produced from the culture fluid of Streptococcus pyogenes.  (See abstract).  Kumagai et al further disclose of administering the protein to subjects.  (See Examples 3-5).
.

3.	Claim(s) 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Courter et al.
	The claims are drawn to a method of treating, preventing, or alleviating one or more selected from the group consisting of an inflammatory disease, a metabolic disease, and cancer, comprising administering to a subject in need thereof a composition comprising an effective amount of a Streptococcus pyogenes culture broth or a protein isolated from the culture broth.
	De Courter et al (KR 0169982; IDS Ref Number 2) disclose of compositions of Streptococcus pyogenes grown in culture media.  (See page 2).  De Courter et al further disclose of forming a Streptococcus pyogenes bacterial lysate composition for oral treatment.  (See claim 4).
	As the Streptococcus pyogenes culture disclosed by De Courter et al will inherently comprise the same proteins as the Streptococcus pyogenes culture of the instant invention, the disclosure of De Courter et al is deemed to anticipate each and every limitation of the instantly filed claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 2, 2021